DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2021 has been entered.


Information Disclosure
The information disclosure statement (IDS) dated April 20, 2021 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS was considered and a signed copy of the 1449 form is attached.

Response to Remarks & Amendments
Applicant’s remarks and amendments filed October 15, 2020 have been entered and are considered herein.  All rejections and objections set forth in the previous action have been overcome by the reply.
In particular, the rejections under 35 USC 102 and 35 USC 103 are withdrawn in view of the amendment to require that W is limited to COOH.  Since the prior art compound does not contain this feature, the art no longer applies to the claims as amended.

Election/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated in the previous action, the examiner searched the claimed compounds based on the elected species, wherein: the instantly elected species was found to be allowable over the prior art.  Accordingly, the scope of the search and consideration was expanded to also include the compounds described in the previous action, which were not found to be allowable.  In view of the claim amendments to overcome the prior art, the scope of the search and consideration was again expanded, resulting in a search of the full scope of the formula of claim 1 which was 

Claim Status
Currently, claims 1, 3 and 8-12 are pending in the instant application and under consideration herein. 

REASONS FOR ALLOWANCE



The following is an examiner’s statement of reasons for allowance: The closest art is, for example, STN Registry database entry for CAS RN 1322301-99-4, as applied in the previous action 
    PNG
    media_image1.png
    230
    262
    media_image1.png
    Greyscale
.  The prior art compound differs in it requires W to be a heterocycle (thiophene in particular) rather than COOH as required.  Nothing in the prior art would have suggested the particular structural changes necessary to arrive at the instantly claimed invention from the disclosure of the prior art.  In view of the differences noted above, the instantly claimed products are found to be allowable over the prior art.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1, 3 and 8-12 (renumbered 1-7) are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699